OPINION OF THE COURT
Per Curiam.
The respondent was admitted to practice as an attorney by this court on October 16, 1940.
In this proceeding the Special Referee sustained the two charges of professional misconduct and the respondent admitted the misconduct which involved his neglecting an estate matter entrusted to him, failing to timely prepare and file State tax returns, failing to respond to the inquiries of his clients, and failing to cooperate with the petitioner Grievance Committee in its investigation of the aforementioned complaint.
The respondent moves to confirm the report of the Special Referee and the petitiner submits an affidavit in support of that motion.
After reviewing all of the evidence, we are in full agreement with the report of the Special Referee. The respondent is guilty of the misconduct outlined above. The respondent’s motion to confirm the report of the Special Referee is granted.
In determining an appropriate measure of discipline to be imposed we have taken into consideration the fact that the respondent has been suspended from the practice of law since December 8, 1987 (135 AD2d 596), the fact that the respondent has a previously unblemished record and a long and distinguished career, the fact that the respondent was most contrite throughout these proceedings and has indicated that he will take measures to insure that problems will not occur in the future, as well as the fact that no financial damage was incurred by the estate. Accordingly, the respondent is censured for his misconduct and the suspension of the respondent is set aside.
Mollen, P. J., Mangano, Thompson, Bracken and Kunzeman, JJ., concur.
*283Ordered that the respondent’s motion to confirm the report of the Special Referee is granted; and it is further,
Ordered that Rensselaer G. Terry, Jr., is censured, and the suspension of the respondent from the practice of law is set aside.